DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 has been considered by the examiner.
Double Patenting
The double patenting rejection provided in the non-final (9/1/2020) will be held in abeyance until indication of allowable subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 12, 13, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng US Pub 2019/0179373.
Regarding claim 1, Cheng discloses, 
A foldable mechanism(Fig. 1-3) for a foldable mobile terminal, the foldable mobile terminal comprising a first shell (element 31, Fig 1) and a second shell (element 32), the 
 a first sliding plate (element 21), capable of being arranged between the first shell (element 31) and the second shell, wherein the first sliding plate is capable of being at least partially received in the first shell and able to slide towards or away from the first shell (Fig. 1-2, at least paragraph 62); 
a second sliding plate (element 22), capable of being arranged between the first shell and the second shell (shells element 31 and 32 respectively), wherein the second sliding plate is capable of being at least partially received in the second shell and able to slide towards or away from the second shell (Figure 1-2, at least paragraph 62); 
a first rotation shaft (element 11, figure 1, arranged on the sliding plate 21), arranged on the first sliding plate; 
a second rotation shaft (element 12, fig 1, arranged on sliding plate 22), arranged on the second sliding plate; 
a first connection rod (element 63, fig 1-2), wherein a first end of the first connection rod (end at element 61 in figure 2 such that the sliding motion occurs when the device is folded closed such that the element 61 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) is slidable on the first rotation shaft and rotatable relative to the first rotation shaft (Fig 1-2, 63 
a second connection rod (element 64), wherein a first end of the second connection rod is  slidably on the second rotation shaft (end at element 62 of element 64 figure 2, such that the sliding motion occurs when the device is folded closed such that the element 62 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) to the second rotation shaft and rotatable relative to the second rotation shaft (figure 2, element 62 rotatable to the shaft 12), and a second end (end at element 32 of element 64) of the second connection rod is capable of being rotatably connected to the second shell; and 
a linkage element (see annotated drawing below, connecting the shafts 11/12 and the connection rods 63/64 to provide movement as seen in figure 2a), connected to the first rotation shaft and the second rotation shaft and configured to move jointly with the first end of the first connection rod and the first end of the second connection rod.

    PNG
    media_image1.png
    684
    865
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    549
    media_image2.png
    Greyscale

 
 
Regarding claim 2, Cheng discloses, 
further comprising a first sliding member (element 61, similar to present applications element 52) and a second sliding member (element 62, similar to element 62 of present application), wherein the first sliding member is arranged to slidably sleeve on the first rotation shaft (the shafts 11/12 are arranged within element 61/62; paragraph 52), and the first end of the first connection rod is rotatably connected to the first sliding member (Fig. 1, 2, element 11 and 62); 
the second sliding member is arranged to slidably sleeve on the second rotation shaft (the shafts 11/12 are arranged within element 61/62; paragraph 52), and the first end of the second connection rod is rotatably connected to the second sliding member (fig 1-2, element 
Regarding claim 3, Cheng discloses, 
wherein the first sliding member (element 61) comprises two first sleeve tubes (as seen in figure 1, element 61 comprises two sleeves similar to element 521  shown in present application's figure 8, such that this two sleeves are provided for the shaft 11) and a first connection arm (the connecting arm being where element 61 is indicated; this is similar to figure 8 element 522 of present application) connected between the two first sleeve tubes, and
the second sliding member (element 62) comprises two second sleeve tubes (figure 1, element 62 comprises sleeve similar to element 621 of figure 8 of present application) and a second connection arm (the connecting arm being where element 62 is indicated; this is similar to figure 8, element 622) connected between the two second sleeve tubes; 
the first rotation shaft is arranged to extend through the two first sleeve tubes of the first sliding member (Fig 1-2, paragraph 52); 
the second rotation shaft is arranged to extend through the two second sleeve tubes of the second sliding member (fig 1-2, paragraph 52, elements 62 and 12); 
the first end of the first connection rod is rotatably connected to the first connection arm of the first sliding member (element 63 and element 61, figure 1-2); and 
the first end of the second connection rod is rotatably connected to the second connection arm of the second sliding member (element 62 and 64, figure 1-2).
 
claim 5, Cheng discloses, 
wherein the first connection arm of the first sliding member has a first positioning hole (fig 1, element 61 comprises a hole at the connection arm), the first end of the first connection rod is arranged with a first positioning protrusion (element 63 comprises a protrusion that is placed right above element 63 not labeled, see annotated drawing), and the first positioning protrusion is inserted into the first positioning hole (figure 1-2); and 
the second connection arm of the second sliding member has a second positioning hole (Fig. 1, element 61 comprise a hole at the connection arm), the first end of the second connection rod is arranged with a second positioning protrusion (element 64 comprises a protrusion that is placed right above element 63 not labeled, see annotated drawing), and the second positioning protrusion is inserted into the second positioning hole (Fig. 1-2).
 

    PNG
    media_image3.png
    898
    876
    media_image3.png
    Greyscale

Regarding claim 10, Cheng discloses, 
 wherein the first shell comprises a first front shell (front of elmenet 31) and a first back shell (back of element 31, similar to the cover seen in fig 10) engaged with each other; the second shell comprises a second front shell (front of element 32) and a second back shell (back of element 32)engaged with each other; 

the second front shell has a second connection hole (Fig. 1-2, the connection hole being in element 32 which is aligned with the protrusion of element 64 as seen by the dark screw like object, see annotated drawing below), a second connection protrusion (see drawing below) is arranged at the second end of the second connection rod, and the second connection protrusion is capable of being inserted into the second connection hole (fig. 2).
 

    PNG
    media_image4.png
    914
    892
    media_image4.png
    Greyscale

 
Regarding claim 12, Cheng discloses, 
A foldable mechanism assembly (Fig. 1-3) for a foldable mobile terminal, the foldable mobile terminal having a flexible display screen (display screen element 100, fig 3); the foldable mechanism assembly comprising:

A foldable mechanism (the folding mechanism excluding the shells as shown in figure 1) arranged between the first shell and the second shell, and the foldable mechanism comprising:
 a first sliding plate (element 21) arranged between the first shell (element 31) and the second shell, wherein the first sliding plate is capable of being at least partially received in the first shell and able to slide towards or away from the first shell (Fig. 1-2, at least paragraph 62); 
a second sliding plate (element 22), arranged between the first shell and the second shell (shells element 31 and 32 respectively), wherein the second sliding plate is capable of being at least partially received in the second shell and able to slide towards or away from the second shell (Figure 1-2, at least paragraph 62); 
a first rotation shaft (element 11, figure 1, arranged on the sliding plate 21), arranged on the first sliding plate; 
a second rotation shaft (element 12, fig 1, arranged on sliding plate 22), arranged on the second sliding plate; 
a first connection rod (element 63, fig 1-2), wherein a first end of the first connection rod (end at element 61 in figure 2 such that the sliding motion occurs when the device is folded closed such that the element 61 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) is slidable on the first rotation shaft and rotatable relative to the first rotation shaft (Fig 1-2, 63 
a second connection rod (element 64), wherein a first end of the second connection rod is  slidably on the second rotation shaft (end at element 62 of element 64 figure 2, such that the sliding motion occurs when the device is folded closed such that the element 62 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) to the second rotation shaft and rotatable relative to the second rotation shaft (figure 2, element 62 rotatable to the shaft 12), and a second end (end at element 32 of element 64) of the second connection rod is capable of being rotatably connected to the second shell; and 
a linkage element (see annotated drawing under claim 1, connecting the shafts 11/12 and the connection rods 63/64 to provide movement as seen in figure 2a), connected to the first rotation shaft and the second rotation shaft and configured to allow the first end of the first connection rod and the first end of the second connection rod to move jointly;
Wherein the first shell and second shell is switchable between a folded state and an unfolded state by using the foldable mechanism (figure 2-4 such that figure 3 is unfolded, figure 4 is folded); 
When the first and the second shell is in the folded state, the flexible display screen is capable of being arranged at an outside of the foldable movie terminal (Figures, 2a, 4).
 Regarding claim 13, Cheng discloses, 

the second sliding member is arranged to slidably sleeve on the second rotation shaft (the shafts 11/12 are arranged within element 61/62; paragraph 52), and the first end of the second connection rod is rotatably connected to the second sliding member (fig 1-2, element 12, 62); and the linkage element (element 21-22 move jointly and simultaneously with elements 61-62) is arranged to allow the first sliding member and the second sliding member to move synchronously and along a same direction with respect to the first shell and the second shell. 
 Regarding claim 16, Cheng discloses, 
A foldable mobile terminal (Figs. 1-3), comprising: 
A flexible display screen (element 100); 
A first shell (element 31);
A second shell (element 32); and
A foldable mechanism (the folding mechanism excluding the shells as shown in figure 1) arranged between the first shell and the second shell, and the foldable mechanism comprising:
a first sliding plate (element 21) and a second sliding plate (element 22), arranged between the first shell (element 31) and the second shell (element 32),, wherein each of the 
a first rotation shaft (element 11, figure 1, arranged on the sliding plate 21) and a second rotation shaft (element 12 arranged on the sliding plate 22), arranged on the first sliding plate and the second sliding plate respectively;
a first connection rod (element 63, fig 1-2) and a second connection rod (element 64), whereina first end of the first connection rod (end at element 61 in figure 2 such that the sliding motion occurs when the device is folded closed such that the element 61 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) is slidable on the first rotation shaft and rotatable relative to the first rotation shaft (Fig 1-2, 63 rotatable with the pin 11), 
a first end of the second connection rod is  slidably on the second rotation shaft (end at element 62 of element 64 figure 2, such that the sliding motion occurs when the device is folded closed such that the element 62 slides down (as indicated in the annotated figure 1a below) such that the connection rod 63 provides a rotational movement since it is hinged to the rod 11 and slidings along the rod as well, similar to the annotated figured provided in the remarks) to the second rotation shaft and rotatable relative to the second rotation shaft (figure 2, element 62 rotatable to the shaft 12), and  a second end (end at element 32 of element 64) of the second connection rod is capable of being rotatably connected to the second shell; 

Wherein the flexible display screen is arranged on the first shell and the second shell (Figure 2a, 3), the first shell and second shell is switchable between a folded state and an unfolded state by using the foldable mechanism (figure 2-4 such that figure 3 is unfolded, figure 4 is folded); When the first and the second shell is in the folded state, the flexible display screen is capable of being arranged at an outside of the foldable movie terminal (Figures, 2a, 4).
 Regarding claim 17, Cheng discloses, 
 wherein the first shell comprises a first front shell (front of elmenet 31) and a first back shell (back of element 31, similar to the cover seen in fig 10) engaged with each other; the second shell comprises a second front shell (front of element 32) and a second back shell (back of element 32)engaged with each other; 
the first front shell has a first connection hole (Fig. 1-2, the connection hole being in element 31 which is alinged with the protrusion of element 63 as seen by the dark screw like object, see annotated drawing below), a first connection protrusion (see annotated figure below, the dark screw like structure) is arranged at the second end of the first connection rod, and the first connection protrusion is capable of being inserted into the first connection hole (Fig 2); and 
the second front shell has a second connection hole (Fig. 1-2, the connection hole being in element 32 which is aligned with the protrusion of element 64 as seen by the dark screw like 
 Regarding claim 19, Cheng discloses, 
further comprising a first sliding member (element 61, similar to present applications element 52) and a second sliding member (element 62, similar to element 62 of present application), wherein the first sliding member is arranged to slidably sleeve on the first rotation shaft (the shafts 11/12 are arranged within element 61/62; paragraph 52), and the first end of the first connection rod is rotatably connected to the first sliding member (Fig. 1, 2, element 11 and 62); 
the second sliding member is arranged to slidably sleeve on the second rotation shaft (the shafts 11/12 are arranged within element 61/62; paragraph 52), and the first end of the second connection rod is rotatably connected to the second sliding member (fig 1-2, element 12, 62); and the linkage element (element 21-22 move jointly and simultaneously with elements 61-62)is arranged to move jointly and simultaneously with the first sliding member and the second sliding member.
Regarding claim 20, Cheng discloses, 
wherein the first sliding member (element 61)comprises two first sleeve tubes (as seen in figure 1, element 61 comprises two sleeves similar to element 521  shown in present application's figure 8, such that this two sleeves are provided for the shaft 11) and a first connection arm (the connecting arm being where element 61 is indicated; this is similar to figure 8 element 522 of present application) connected between the two first sleeve tubes, and

the first rotation shaft is arranged to extend through the two first sleeve tubes of the first sliding member (Fig 1-2, paragraph 52); 
the second rotation shaft is arranged to extend through the two second sleeve tubes of the second sliding member (fig 1-2, paragraph 52, elements 62 and 12); 
the first end of the first connection rod is rotatably connected to the first connection arm of the first sliding member (element 63 and element 61, figure 1-2); and 
the first end of the second connection rod is rotatably connected to the second connection arm of the second sliding member (element 62 and 64, figure 1-2).

Response to Arguments
Applicant's arguments filed on 11/13/2020 have been fully considered but they are not persuasive. 
Applicant provides the arguments towards the newly amended limitation of the connection rod (first/second) is slidable on the rotation shaft (first/second) and rotatble relative to the rotation shaft (first/second) is not taught. Furthermore applicant argues that Cheng reference only reaches rotatable connection not slidable connection. The office respectfully disagrees. 

Furthermore, the office notes that an alternative interpretation of sliding can be takes as the sliding means around the circumference of the connection between the connection rod and the rotation shaft. However, this interpretation in the rejection is not applied in the rejection provided above. 

    PNG
    media_image1.png
    684
    865
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner




/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841